Decree affirmed. This is a petition in the Probate Court, Suffolk County, for custody of a minor daughter of the parties. G. L. c. 208, § 29. In 1954 the petitioner obtained a divorce from the respondent in the Superior Court in Maine, where they resided, and each party was awarded the custody of one of their two daughters. The petitioner has remarried, and now resides in Boston with *801her husband and the younger daughter whose custody was awarded to her. In 1957 the Maine court amended its earlier decree, and awarded custody of the younger daughter to the respondent, who has also remarried. After a hearing, the judge of the Probate Court denied and dismissed the present petition, and the petitioner appealed. There was no report of material facts, but the evidence is reported. The judge’s general finding was not plainly wrong.
John F. Lombard, for the petitioner.
Moses M. Frankel, (Arnold S. Lane of Maine with him,) for the respondent.